NOTE AMENDMENT AND SECURITIES PURCHASE AGREEMENT
 
NOTE AMENDMENT AND SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of
December 31, 2007, by and among West Coast Opportunity Fund, LLC, a Delaware
limited liability company (the “Buyer”), Atlas Technology Group, Inc. (f/k/a
Tribeworks, Inc.), a Delaware corporation (the “Company”), and all of the
Company’s subsidiaries: Atlas Technology Group Holdings Limited, a Malta
company, Atlas Technology Group (NZ) Limited, a New Zealand company, Atlas
Technology Group Limited (f/k/a TakeCareofIT Limited), a Malta company, Atlas
Technology Group (US), Inc., a Delaware corporation (“ATG US”), Atlas Technology
Group Consulting Inc., a Delaware corporation, and BLive Networks, Inc., a
British Columbia corporation (collectively, the “Subsidiaries”).
 
WHEREAS:
 
A. The Company and Buyer are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “1933 Act”), and Regulation D
(“Regulation D”), promulgated by the Securities and Exchange Commission (the
“SEC”) under the 1933 Act; and
 
B. The Company, Subsidiaries and Buyer entered into that certain Securities
Purchase Agreement dated June 15, 2007 (the “Securities Purchase Agreement”)
whereby ATG US issued to the Buyer two senior secured promissory notes dated
June 15, 2007 and July 11, 2007 (each, a “Promissory Note,” and collectively,
the “Promissory Notes”), common stock and warrants to the Buyer, and a portion
of the purchase price for the Promissory Notes was deposited into an Escrow
Account (as defined in Recital G), to be released to the Company upon certain
conditions being met; and
 
C. Pursuant to the Promissory Notes, the failure of the Company to enter into
certain contracts prior to 5:00 p.m. on December 31, 2007 constitutes an Event
of Default (as defined therein), and the parties hereto acknowledge that such
Events of Default have occurred under the Promissory Notes; and
 
D. In consideration of (x) the Buyer’s agreeing to waive such Event of Default
under the Promissory Note dated July 11, 2007, (y) the Buyer’s agreeing to
cancel and return to the Company those certain warrants to purchase 6,500,000
shares of Common Stock issued to Buyer in connection with the purchase of the
Promissory Notes (the “Warrants”), and (z) upon certain conditions being met as
set forth herein, Buyer’s agreeing to purchase 100,000 shares of Common Stock
for $2.50 per share on or before July 14, 2008, the Company and ATG US desire to
(i) amend and restate the Promissory Note dated July 11, 2007, in substantially
the form attached hereto as Exhibit A (the “Amended and Restated Promissory
Note”); and (ii) issue a yield enhancement consisting of 3,500,000 shares (each,
a “Yield Enhancement Share”) of the authorized but unissued shares of the
Company’s common stock, $0.0004 par value per share (including any securities
into which such shares may be converted or for which such shares may be
exchanged, pursuant to any stock dividend, stock split, stock combination,
recapitalization, reclassification, reorganization or other similar event) (the
“Common Stock”) from the Company; all upon the terms and subject to the
conditions set forth in this Agreement; and   
 
E. Contemporaneously with the execution and delivery of this Agreement, the
Company and Buyer are executing and delivering that certain Amendment No. 1. to
Registration Rights Agreement, in substantially the form attached hereto as
Exhibit C (the “Amendment No. 1 to Registration Rights Agreement” and
collectively with the Amended and Restated Promissory Note, this Agreement, and
each of the other agreements required to be entered into by parties hereto in
connection with the transactions contemplated by this Agreement, the
“Transaction Documents”); and
 

--------------------------------------------------------------------------------


 
F. The Amended and Restated Promissory Note and the Yield Enhancement Shares are
collectively referred to herein as the “Securities”; and
 
G. Prior to or at the Closing (as defined below), the Company and Buyer shall
release to the Buyer $1,500,000 relating to the Promissory Note dated June 15,
2007, currently in the escrow account at Wells Fargo Bank, NA in Seattle,
Washington (the “Escrow Agent”), pursuant to that certain Escrow Agreement among
the Company, the Buyer and the Escrow Agent, dated June 15, 2007 (the “Escrow
Agreement”) which shall be deemed a payment of principal amount under such
Promissory Note; and
 
H. Due to the occurrence of the Event of Default as set forth above, as of
December 31, 2007, interest on the Promissory Note dated June 15, 2007 shall
begin to accrue at the “Default Rate” as set forth in such Promissory Note, and
the parties hereby agree to extend the Maturity Date of such Promissory Note to
December 31, 2008.
 
NOW, THEREFORE, the Company and Buyer hereby agree as follows:
 

1.
AMENDMENT AND RESTATEMENT OF PROMISSORY NOTE AND PURCHASE AND SALE OF YIELD
ENHANCEMENT SHARES; SUPPLEMENTAL SHARE PURCHASE.

 
(a) Purchase Price. Subject to and in reliance upon the representations and
warranties set forth in Section 3 below, and the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, (i) the Company and ATG US, as
applicable, shall deliver to Buyer on the Closing Date the Amended and Restated
Promissory Note from ATG US; (ii) the Company shall issue and sell to Buyer, and
Buyer agrees to purchase, 3,500,000 Yield Enhancement Shares (the “Yield
Enhancement Shares”) from the Company; and (iii) the Buyer shall deliver to the
Company the cancelled Warrants, each on the Closing Date. The aggregate purchase
price of the Amended and Restated Promissory Note, the Yield Enhancement Shares
and the cancelled Warrants shall be equal to $2,500,000 (the “Purchase Price”).
The delivery of the Amended and Restated Promissory Note, the purchase and sale
of the Yield Enhancement Shares and the cancellation of the Warrants by Buyer
and the Company (the “Closing”) shall occur at the offices of Hughes and Luce
LLP, 1717 Main Street, Dallas, Texas 75201 on December 31, 2007 (the “Closing
Date”) at 6:00 p.m. PST.
 
(b) At Closing, (i) Buyer shall instruct the Escrow Agent to release the
Purchase Price to the Company for the Amended and Restated Promissory Note, by
wire transfer of immediately available funds in accordance with the Company’s
written wire instructions; (ii) the Company shall deliver to Buyer (A) the
Amended and Restated Promissory Note, duly executed on behalf of the Company and
registered in the name of Buyer or its designee; and (B) a stock certificate
representing the Yield Enhancement Shares which Buyer is purchasing, duly
executed on behalf of the Company and registered in the name of Buyer, (iii)
Buyer shall deliver the Warrants to the Company, and (iv) the Company and Buyer
shall amend the Promissory Note issued June 15, 2007 to extend the Maturity Date
(as defined therein) to December 31, 2008.
 
(c)  Supplemental Share Purchase. Subject to and in reliance upon the
representations and warranties set forth in Section 3 below and the satisfaction
(or waiver) of the conditions set forth in Sections 6 and 7 below, each of which
shall be “brought down” and reaffirmed by the Buyer, the Company and the
Subsidiaries on the date of purchase, provided that the Company has met the
conditions set forth on Schedule 1(b), within 10 business days following such
conditions having been met, Buyer agrees to purchase an additional 100,000
shares of Common Stock (the “Supplemental Shares”) at a purchase price of $2.50
per share. The purchase and sale of the Supplemental Shares shall occur at the
offices of Hughes and Luce LLP, 1717 Main Street, Dallas, Texas 75201,
consistent with the terms hereof.
 
2

--------------------------------------------------------------------------------


 
2.
BUYER’S REPRESENTATIONS AND WARRANTIES.

 
Buyer represents and warrants with respect to only itself that:
 
(a) Organization of Buyer. Buyer is a limited liability company duly formed,
validly existing, and in good standing under the laws of Delaware.
 
(b) Authorization of Transaction. All limited liability company action on the
part of Buyer that is necessary for the authorization, execution, delivery and
performance by Buyer of the Transaction Documents to which it is a party, and
the consummation of the transactions contemplated herein and therein, has been
taken. When executed and delivered by Buyer, each of the Transaction Documents
to which it is a party will constitute the legal, valid and binding obligation
of Buyer, enforceable against Buyer in accordance with its terms, except as such
obligation may be limited by bankruptcy, insolvency, reorganization or other
laws affecting creditors’ rights generally and by general equitable principles.
Buyer has all requisite limited liability company power and authority to enter
into each of the Transaction Documents to which it is a party, and to carry out
and perform its obligations under the terms hereof and thereof.
 
(c) No Conflicts. The execution, delivery and performance by Buyer of the
Transaction Documents to which it is a party, and the consummation by Buyer of
the transactions contemplated hereby and thereby, will not (i) result in a
violation of Buyer’s organizational documents; (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both, would become
a default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
Buyer is a party; or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws)
applicable to Buyer or by which any property or asset of Buyer is bound or
affected.
 
(d) Consents. All consents, approvals, orders and authorizations required on the
part of Buyer in connection with the execution, delivery or performance by Buyer
of the Transaction Documents to which it is a party and the consummation of the
transactions contemplated herein by Buyer have been obtained and are effective
as of the date hereof.
 
(e) No Public Sale or Distribution. Buyer is acquiring the Securities for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof in a manner that would violate the 1933 Act,
except pursuant to sales registered or exempted under the 1933 Act; provided,
however, that by making the representations herein, Buyer does not agree to hold
any of the Securities for any minimum or other specific term, and reserves the
right to dispose of the Securities at any time in accordance with or pursuant to
the Registration Rights Agreement, a registration statement or an exemption
under the 1933 Act.  Buyer is acquiring the Securities hereunder in the ordinary
course of its business.  Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
 
(f) Investor Status. Buyer is an “accredited investor” as that term is defined
in Rule 501(a) of Regulation D. Buyer’s financial condition is such that it is
able to bear the risk of holding the Securities for an indefinite period of time
and the risk of loss of its entire investment. Buyer has sufficient knowledge
and experience in financial and business matters and in investing in companies
similar to the Company so as to be able to evaluate the risks and merits of its
investment in the Company. Buyer fully understands that the Securities are
speculative investments which involve a high degree of risk of loss of Buyer’s
entire investment and Buyer is able to bear the economic risks of an investment
in the Company. Buyer is fully informed as to the business conducted by the
Company.


3

--------------------------------------------------------------------------------


 
(g) Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.
 
(h) Information. Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by Buyer.  Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Company.  Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.
 
(i) No Governmental Review. Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.
 
(j) Transfer or Resale. Buyer may not transfer or offer to transfer the Amended
and Restated Promissory Note. Buyer understands that except as provided in the
Registration Rights Agreement, the offer and sale of the Securities have not
been and are not being registered under the 1933 Act or any state securities
laws, and the Securities may not be offered for sale, sold, assigned or
transferred unless (i) the resale of the Securities has subsequently been
registered thereunder; (ii) Buyer shall have delivered to the Company an opinion
of counsel, in a generally acceptable form, to the effect that such Yield
Enhancement Shares to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration; or (iii) Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act (or, in each case, a successor rule thereto).
 
(k) Legends. Buyer understands that the certificates or other instruments
representing the Yield Enhancement Shares, until removed in accordance with
Section 3(k) of the Registration Rights Agreement, and except as set forth
below, shall bear any legend as required by the “blue sky” laws of any state and
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. 
 
4

--------------------------------------------------------------------------------


 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (i) such Yield Enhancement Shares are registered for resale under
the 1933 Act, and Buyer has complied with Section 3(k) of the Registration
Rights Agreement; (ii) in connection with a sale, assignment or other transfer,
such holder provides the Company with an opinion of counsel, in a generally
acceptable form, to the effect that such sale, assignment or transfer of the
Securities may be made without registration under the applicable requirements of
the 1933 Act; or (iii) such Securities are sold, assigned or transferred
pursuant to Rule 144, or such holder provides the Company with reasonable
assurance that the Securities can be sold, assigned or transferred pursuant to
Rule 144(k).
 
Buyer understands that the Amended and Restated Promissory Note shall bear the
following restrictive legend:
 
THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, SECTION 25102(F) OF THE CALIFORNIA
CORPORATIONS CODE AND THE REGULATIONS PROMULGATED THEREUNDER, OR THE SECURITIES
LAWS OF ANY OTHER STATE. THIS NOTE MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED.
 
(l) Intentionally Omitted.
 
(m) Affiliations with Broker-Dealers. Buyer is not itself, or is not otherwise
an affiliate of, a broker-dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
adopted by the SEC thereunder (the “Exchange Act”); provided, however, that if
Buyer is itself, or is otherwise an affiliate of, a broker-dealer, then Buyer,
at the time of purchase of the Securities, did not have any direct or indirect
agreements or understandings with any Person (as that term is defined in Section
3(q) of this Agreement) to distribute the Amended and Restated Promissory Note
or Yield Enhancement Shares. For purposes of the preceding sentence, an
affiliate of a broker-dealer is any Person that, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with, a broker-dealer, and does not include any individuals employed by
such broker-dealer or its affiliates.
 
(n) Short Sales and Confidentiality Prior to Effective Date. During the last
thirty (30) days prior to the Closing Date, neither Buyer nor any affiliate of
Buyer, foreign or domestic, has, directly or indirectly, effected or agreed to
effect any short sale (as defined in Rule 200 of Regulation SHO under the
Exchange Act), whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) with respect to
the Common Stock, borrowed or pre-borrowed any shares of Common Stock, or
granted any other right (including, without limitation, any put or call option)
with respect to the Common Stock or with respect to any security that includes,
relates to or derived any significant part of its value from the Common Stock or
otherwise sought to hedge its position in the Common Stock or other securities
purchased pursuant to this Agreement. Buyer has maintained the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction) other than to other Persons that are a
party to this Agreement.
 
(o) No Representations, Guaranties or Warranties. Other than as set forth
herein, there have been no representations, guaranties, or warranties made to
Buyer by the Company, its Subsidiaries, or its agents or employees, or by any
other person, expressly or by implication, with respect to (i) the approximate
length of time that Buyer will be required to remain an owner of the Securities;
(ii) the percentage of profit and/or amount of or type of consideration, profit,
or loss (including, without limitation, tax benefits) to be realized, if any, as
a result of investment in the Securities; and (iii) the possibility that the
past performance or experience on the part of any officer or director of the
Company, or of any other person, might in any way indicate the predictable
results of operations of the Company, or of ownership of the Securities. Buyer
knows of no breach of any representation or warranty of the Company as of the
date hereof.
 
5

--------------------------------------------------------------------------------


 
3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, the Company and its Subsidiaries represent and
warrant to Buyer that each and all of the following representations and
warranties made by the Company or the Subsidiaries, where applicable (as
modified by the disclosure schedules delivered to Buyer contemporaneously with
the execution and delivery of this Agreement (the “Schedules”)), are true and
correct as of the date of this Agreement.  The Schedules shall be arranged by
the Company in paragraphs corresponding to the sections and subsections
contained in this Section 3.
 
(a) Organization and Qualification. The Company and each Subsidiary is duly
organized and validly existing in good standing under the laws of the
jurisdiction in which it is formed, and has the requisite power and
authorization to own its properties and to carry on its business as now being
conducted. The Company and each Subsidiary is duly qualified as a foreign entity
to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect.  As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, properties, assets, operations, results of operations,
condition (financial or otherwise) or prospects of the Company, taken as whole,
or on the transactions contemplated hereby and by the other Transaction
Documents, or on the authority or ability of the Company or its Subsidiaries to
perform its obligations under the Transaction Documents. The Company has no
subsidiaries except those that are a party to this Agreement.
 
(b) Authorization; Enforcement; Validity. The Company and each Subsidiary has
the requisite power and authority to enter into and perform its obligations
under the Transaction Documents and to issue the Securities in accordance with
the terms hereof and thereof. The execution and delivery of the Transaction
Documents by the Company and each Subsidiary has been duly authorized by the
board of directors of the Company and each Subsidiary, and the consummation by
the Company and each Subsidiary of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Securities, have
been duly authorized by the board of directors of the Company and (other than
the filing with the SEC of a Form D and one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, and other
than filings with  “Blue Sky” authorities as required therein) no further
filing, consent, or authorization is required by the Company, any Subsidiary or
their respective boards of directors or stockholders. This Agreement and the
other Transaction Documents of even date herewith have been duly executed and
delivered by the Company and each Subsidiary, and constitute the legal, valid
and binding obligations of the Company and each Subsidiary, enforceable against
the Company and each Subsidiary in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
(c) Issuance of Securities. The issuance of the Securities is duly authorized
and free from all taxes, liens and charges with respect to the issue thereof.
Upon issuance on the Closing Date, the Yield Enhancement Shares will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
Assuming the accuracy of the representations made by Buyer in Section 2, the
offer and issuance by the Company of the Securities is exempt from registration
under the 1933 Act.
 
6

--------------------------------------------------------------------------------


 
(d) No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents by the Company and each Subsidiary and the
consummation by the Company and each Subsidiary of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the
Securities) will not (i) result in a violation of the Company’s Articles of
Incorporation, the Company’s Bylaws, or the governing documents of any of the
Subsidiaries or the terms of any capital stock of the Company or any of its
Subsidiaries; (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both, would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any Subsidiary is
a party; or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected.
 
(e) Consents. The Company and its Subsidiaries are not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, in each case in
accordance with the terms hereof or thereof (other than (x) filing with the SEC
of a Form 8-K, Form D and one or more Registration Statements in accordance with
the requirements of the Registration Rights Agreement, (y) filings with “Blue
Sky” authorities, and (z) filings required by the Security Agreement). All
consents, authorizations, orders, filings and registrations which the Company
and the Subsidiaries are required to obtain pursuant to the preceding sentence
have been obtained or effected on or prior to the Closing Date, and the Company
and each Subsidiary is unaware of any facts or circumstances which might prevent
the Company and its Subsidiaries from obtaining or effecting any of the
registrations, applications or filings pursuant to the preceding sentence.  The
Company is not in violation of its reporting requirements under the 1933 Act and
has no knowledge of any facts which would reasonably lead to suspension of the
quotation of its Common Stock on the NASD Over-the-Counter Bulletin Board (the
“OTCBB”) in the foreseeable future.
 
(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that Buyer is acting solely in the capacity of an arm’s
length purchaser with respect to this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby and that Buyer is
not an officer or director of the Company or any Subsidiary. Company further
acknowledges that Buyer not is acting as a financial advisor or fiduciary of the
Company or any Subsidiary (or in any similar capacity) with respect to this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby, and any advice given by Buyer or any of its representatives
or agents in connection with this Agreement and the other Transaction Documents
and the transactions contemplated hereby and thereby is merely incidental to
Buyer’s purchase of the Securities. The Company further represents to Buyer that
the Company’s and the Subsidiaries’ decisions to enter into this Agreement and
the other Transaction Documents have been based solely on the independent
evaluation by the Company, the Subsidiaries and their respective
representatives.
 
(g) No Integrated Offering. Neither the Company, nor its Subsidiaries, nor any
of their affiliates or any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates or any Person acting on their behalf
will take any action or steps referred to in the preceding sentence that would
require registration of any of the Securities under the 1933 Act or cause the
offering of the Securities to be integrated with other offerings. All offers or
sales by the Company or its Subsidiaries set forth on Schedule 3(g) hereto were
made to “accredited investors” (as such term is defined in the 1933 Act) in
compliance with Rule 506 of the 1933 Act.
 
7

--------------------------------------------------------------------------------


 
(h) U.S. Real Property Holding Corporation. The Company is not, nor has it ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company will so
certify upon the request of Buyer.
 
(i) Application of Takeover Protections; Rights Agreement. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Articles of Incorporation or the
laws of the jurisdiction of its formation which is or could become applicable to
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and Buyer’s
ownership of the Securities. The Company has not adopted a stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.
 
(j) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Exchange Act (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”). As of
their respective dates, or as subsequently amended, the SEC Documents complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  As of their respective dates, the financial statements of
the Company included in the SEC Documents, as amended, complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto; or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
(k) Absence of Certain Changes. Except as disclosed in the Company’s Quarterly
Report on Form 10-Q for the period ended September 30, 2007, since September 30,
2007, there has been no material adverse change and no material adverse
development in the business, assets, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company or
its Subsidiaries. Since September 30, 2007, the Company has not (i) declared or
paid any dividends; (ii) sold any assets; or (iii) had capital expenditures,
individually or in the aggregate, in excess of $100,000, other than in the
ordinary course of business. Neither the Company nor any of its Subsidiaries has
taken any steps to seek protection pursuant to any bankruptcy law, nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
Neither the Company nor any of its Subsidiaries, as of the Closing or Second
Tranche Closing, and after giving effect to the transactions contemplated hereby
to occur at the Closing or Second Tranche Closing, will be Insolvent (as defined
below). For purposes of this Section 3(k), “Insolvent” means, with respect to
the Company or any Subsidiary, (i) the present fair saleable value of the
Company’s or any Subsidiary’s assets is less than the amount required to pay the
Company’s or any Subsidiary’s total Indebtedness (as defined in Section 3(q)),
as applicable; (ii) the Company or any Subsidiary is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; (iii) the Company or any Subsidiary
intends to incur or believes that it will incur debts that would be beyond its
ability to pay as such debts mature; or (iv) the Company or any Subsidiary has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
 
8

--------------------------------------------------------------------------------


 
(l) No Undisclosed Events, Liabilities, Developments or Circumstances. Except
for the transaction contemplated by the Transaction Documents, no event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective businesses, properties, prospects, operations or financial
conditions, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form SB-2, filed with
the SEC, relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.
 
(m) Conduct of Business; Regulatory Permits. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its Articles or
Certificates of Incorporation or Bylaws or other governing documents. Neither
the Company nor any of its Subsidiaries is in violation of any judgment, decree
or order, or any statute, ordinance, rule or regulation applicable to the
Company or its Subsidiaries. Without limiting the generality of the foregoing,
the Company has no knowledge of any facts or circumstances that would reasonably
lead to delisting or suspension of the Common Stock. During the one (1) year
period prior to the date hereof, (i) trading in the Common Stock has not been
suspended by the SEC; and (ii) the Company has received no communication,
written or oral, from the SEC regarding the suspension or delisting of the
Common Stock. The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, and during the one (1) year
period prior to the date hereof, neither the Company nor any of its Subsidiaries
has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.
 
(n) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002, and any and all applicable rules
and regulations promulgated by the SEC thereunder, except where the failure to
be in compliance would not have a Material Adverse Effect.
 
(o) Transactions With Affiliates. Except as set forth in the SEC Documents filed
at least ten days prior to the date hereof, none of the officers, directors or
employees of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner.
 
9

--------------------------------------------------------------------------------


 
(p) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (x) 200,000,000 shares of Common Stock, of which, as
of the date hereof, 36,013,949 shares are issued and outstanding, 7,016,284
shares of the Company’s outstanding shares are reserved for issuance pursuant to
the Company’s stock option and purchase plans listed in Schedule 3(p), and
803,000 shares are reserved for issuance upon the exercise of warrants subject
to the warrant agreements listed in Schedule 3(p) and (y) 10,000,000 shares of
preferred stock, par value $0.0001 per share, of which as of the date hereof,
zero shares are issued and outstanding. All of the outstanding shares of the
Company have been validly issued and are fully paid and nonassessable.  The
authorized capital stock of Atlas Technology Group Holdings Limited consists of
50,000 shares, of which, as of the date hereof, 10,000 shares are issued and
outstanding and zero shares are issued or reserved for issuance pursuant to
stock options or warrants. The authorized capital stock of Atlas Technology
Group (NZ) Limited consists of 100 shares, of which, as of the date hereof, 100
shares are issued and outstanding and zero shares are reserved for issuance
pursuant to stock options or warrants. The authorized capital stock of Atlas
Technology Group Limited consists of 50,000 shares, of which, as of the date
hereof, 10,000 shares are issued and outstanding and zero shares are issued or
reserved for issuance pursuant to stock options or warrants. The authorized
capital stock of ATG US consists of 1,000 shares, of which, as of the date
hereof, 1,000 shares are issued and outstanding and zero shares are issued or
reserved for issuance pursuant to stock options or warrants. The authorized
capital stock of Atlas Technology Group Consulting, Inc. consists of 1,000
shares, of which, as of the date hereof, 1,000 shares are issued and outstanding
and zero shares are issued or reserved for issuance pursuant to stock options or
warrants. The authorized capital stock of BLive Networks, Inc. consists of 100
shares, of which, as of the date hereof, 100 shares are issued and outstanding
and zero shares are reserved for issuance pursuant to stock options or warrants.
Except as disclosed in the SEC Documents or Schedule 3(p): (i) none of the
Company’s or its Subsidiaries’ share capital is subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
share capital of the Company or any Subsidiary, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional share capital of the Company or any Subsidiary
or any options, warrants, scrip, rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities or rights convertible into,
or exercisable or exchangeable for, any share capital of the Company or any
Subsidiary; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of the Company or any Subsidiary or by which Company or
any Subsidiary is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company or any Subsidiary; (v) there are no
agreements or arrangements under which the Company or any Subsidiary is
obligated to register the sale of any of its securities under the 1933 Act
(except the Registration Rights Agreement); (vi) there are no outstanding
securities or instruments of the Company or any Subsidiary which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to redeem a security of the Company; (vii) there are no securities
or instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities; (viii) the Company and its
Subsidiaries have no stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (ix) the Company and its
Subsidiaries have no liabilities or obligations required to be disclosed in the
SEC Documents but not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or it Subsidiaries’ businesses.
Schedule 3(p) contains true, correct and complete copies of (1) the Company’s
Articles of Incorporation, as amended and as in effect on the date hereof
(“the Company’s Articles of Incorporation”) and (2) the Company’s Bylaws, as
amended and as in effect on the date hereof (“the Company’s Bylaws”).
 
10

--------------------------------------------------------------------------------


 
(q) Indebtedness and Other Contracts. Except as disclosed in the SEC Documents
or Schedule 3(q), neither the Company nor any of its Subsidiaries (i) has any
outstanding Indebtedness; (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other party
or parties to such contract, agreement or instrument would result in a Material
Adverse Effect; (iii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness; or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect, except as otherwise disclosed in
Schedule 3(q). For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication, (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with generally accepted accounting principles) (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
(r) Absence of Litigation. Except as disclosed in the SEC Documents or in
writing to Buyer, there is no action, suit, proceeding, inquiry or investigation
before or by any court, public board, government agency (including the SEC),
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against the Company, the Common Stock or any of its
Subsidiaries or any of the Company’s or its Subsidiaries’ officers or directors.
 
(s) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. In the past
one (1) year, neither the Company nor any Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost which would not have a Material Adverse Effect.
 
11

--------------------------------------------------------------------------------


 
(t) Employee Relations. Neither Company nor any of its Subsidiaries is a party
to any collective bargaining agreement or employs any member of a union. Company
and its Subsidiaries believe that their relations with their employees are
good.  No executive officer of Company or any of its Subsidiaries has notified
Company or any such Subsidiary that such officer intends to leave Company or any
such Subsidiary or otherwise terminate such officer’s employment with Company or
any such Subsidiary. No executive officer of Company or any of its Subsidiaries,
to the knowledge of Company or any such Subsidiary, is in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant. Company and its Subsidiaries
are in compliance with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 
(u) Title. The Company and its Subsidiaries have good and marketable title to
all real property and good and marketable title to all personal property owned
by them which is material to the business of the Company and its Subsidiaries,
in each case free and clear of all liens, encumbrances and defects except
Permitted Liens (as such term is defined in the Amended and Restated Promissory
Note) and such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries. Any real property and facilities held under
lease by the Company and any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
facilities by the Company and its Subsidiaries.
 
(v) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted. Neither the
Company’s nor any of its Subsidiaries’ Intellectual Property Rights have expired
or terminated, or are expected to expire or terminate, within three years from
the date of this Agreement. The Company has no knowledge of any infringement by
the Company or its Subsidiaries of Intellectual Property Rights of others. There
is no claim, action or proceeding being made or brought, or to the knowledge of
the Company, being threatened, against the Company or its Subsidiaries regarding
its Intellectual Property Rights. The Company is unaware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties.
 
(w) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined); (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses; and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
12

--------------------------------------------------------------------------------


 
(x) Subsidiary Rights. Company or one of its Subsidiaries has the unrestricted
right to vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities of its Subsidiaries as
owned by Company or such Subsidiary.
 
(y) Investment Company. Neither the Company nor its Subsidiaries is, or is an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
(z) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject; (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith; and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.
 
(aa) Internal Accounting and Disclosure Controls. The Company maintains a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability; (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the 1934 Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company ’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. Except as otherwise disclosed in the SEC Documents, during the
twelve months prior to the date hereof, neither the Company nor any of its
Subsidiaries have received any notice or correspondence from any accountant
relating to any potential material weakness in any part of the system of
internal accounting controls of the Company or any of its Subsidiaries.
 
(bb) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any Subsidiary and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in its Exchange Act filings and is not so disclosed or that otherwise
would be reasonably likely to have a Material Adverse Effect.
 
(cc) Ranking of Amended and Restated Promissory Note. Except as permitted by the
Amended and Restated Promissory Note, no Indebtedness of the Company will rank
senior to or pari passu with the Amended and Restated Promissory Note.
 
13

--------------------------------------------------------------------------------


 
(dd) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to Buyer hereunder will
be, or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been complied with.
 
(ee) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities; (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities (except for customary placement
fees payable in connection with this transaction); or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company (except for customary placement fees payable in
connection with this transaction).
 
(ff) Commission and Brokers. Other than the commission paid to Equity Source
Partners as set forth on Schedule 3(ff), no commission has been charged or shall
be payable to any person with respect to the issuance and sale by the Company to
Buyer of the Securities or the completion of any other transaction contemplated
by this Agreement as a result of any action or agreement on the part of Company,
and Company has not retained, utilized or been represented by any other broker
or finder in connection with the transactions contemplated by this Agreement.
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for Persons engaged
by Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold Buyer harmless
against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim. 
 
(gg) Foreign Corrupt Practices. Neither Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other Person acting on behalf of
Company or any of its Subsidiaries has, in the course of its actions for, or on
behalf of, Company or any of its Subsidiaries (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
(hh) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
its Subsidiaries, nor any of its or their affiliates, nor any Person acting on
its or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for Persons engaged by the Buyer or their investment advisors) relating to
or arising out of the transactions contemplated hereby. The Company shall pay,
and hold Buyer harmless against, any liability, loss or expense (including,
without limitation, attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim.
 
(ii) Disclosure. The Company understands and confirms that Buyer will rely on
the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to Buyer, relating to the Company’s business
and the transactions contemplated hereby, including the Schedules to this
Agreement, furnished by or on behalf of the Company, is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. The
Company knows of no breach of any representation or warranty of Buyer as of the
date hereof.
 
14

--------------------------------------------------------------------------------


 
4.
COVENANTS.

 
(a) Commercially Reasonable Efforts. Each party shall use commercially
reasonable efforts timely to satisfy each of the conditions to be satisfied by
it as provided in Sections 6 and 7 of this Agreement.
 
(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to Buyer
promptly after such filing. The Company shall, on or before the Closing Date,
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for, or to qualify the Securities for, sale to Buyer at
the Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to Buyer
on or prior to the Closing Date. The Company shall make all filings and reports
relating to the offer and sale of the Securities required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Closing Date.
 
(c) Reporting Status. Until the date on which the Investors (as that term is
defined in the Registration Rights Agreement) shall have sold all the Yield
Enhancement Shares and the Amended and Restated Promissory Note is no longer
outstanding (the “Reporting Period”), the Company shall file all reports
required to be filed with the SEC pursuant to the Exchange Act, and the Company
shall not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would otherwise permit such termination.
 
(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for (1) the fees and expenses associated with the sale of the
Securities; and (2) general corporate purposes.
 
(e) Financial Information. The Company agrees to send the following to each
Investor during the Reporting Period:  (i) unless filed with the SEC through
EDGAR and available to the public through the EDGAR system, within one business
day after the filing thereof with the SEC, a copy of all Annual Reports on Form
10-K or 10-KSB, any interim reports or any consolidated balance sheets, income
statements, stockholders’ equity statements and/or cash flow statements for any
period other than annual, any Current Reports on Form 8-K and any registration
statements (other than on Form S-8) or amendments filed pursuant to the 1933 Act
of the Company; (ii) on the same day as the release thereof, copies of all press
releases issued by Company or any of its Subsidiaries; and (iii) copies of any
notices and other information made available or given to the stockholders of
Company generally, contemporaneously with the making available or giving thereof
to the stockholders.
 
(f) Listing. To the extent the Registrable Securities (as defined in the
Registration Rights Agreement) are listed upon a national securities exchange or
automated quotation system that provides for the listing of securities, the
Company shall promptly secure the listing of all of the Registrable Securities
upon each national securities exchange and automated quotation system, if any,
upon which the Common Stock is then listed (subject to official notice of
issuance) and shall maintain such listing of all Registrable Securities from
time to time issuable under the terms of the Transaction Documents. The Company
shall not take any action which would be reasonably expected to result in the
delisting or suspension of the Common Stock. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(f).
 
15

--------------------------------------------------------------------------------


 
(g) Fees. The Company shall reimburse Buyer or its designee(s) for reasonable
and documented costs and expenses incurred in connection with the transactions
contemplated by the Transaction Documents (including reasonable legal fees and
disbursements in connection therewith, documentation and implementation of the
transactions contemplated by the Transaction Documents and due diligence in
connection therewith) up to an amount not to exceed $15,000, which amount shall
be withheld by Buyer from at the Closing. The Company shall be responsible for
the payment of, and shall pay, any placement agent’s fees, financial advisory
fees, or broker’s commissions (other than for Persons engaged by Buyer or its
investment advisors) relating to or arising out of the transactions contemplated
hereby, and shall hold Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.
 
(h) Disclosure of Transactions and Other Material Information. On or before 5:30
p.m., Washington, D.C. time, on the fourth business day following the date of
this Agreement, the Company shall file a Current Report on Form 8-K describing
the terms of the transactions contemplated by the Transaction Documents in the
form required by the Exchange Act and attaching the material Transaction
Documents (including, without limitation, this Agreement and the form of Amended
and Restated Promissory Note) (including all attachments, the “8-K Filing”). Any
material, non-public information provided by the Company to Buyer in connection
with this transaction shall be included by the Company within the aforementioned
8-K Filing. From and after the filing of the 8-K Filing with the SEC, the
Company represents and acknowledges that Buyer shall not be in possession of any
material, nonpublic information received from the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing.  The Company shall not, and
shall cause each of its Subsidiaries and each of its and their respective
officers, directors, employees and agents not to, provide Buyer with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the filing of the 8-K Filing with the SEC without the express
written consent of Buyer. In the event of a breach of the foregoing covenant by
the Company, any of its Subsidiaries, or any of its or their respective
officers, directors, employees or agents, in addition to any other remedy
provided herein or in the Transaction Documents, Buyer shall, to the extent it
becomes aware of such breach, notify the Company of such breach and the
material, nonpublic information the receipt of which resulted in such breach.
Within two business days of receipt of such notice, the Company shall either (a)
deliver a notice to Buyer certifying that such material, non-public information
has already been publicly disclosed by the Company or (b) make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information.  Subject to the foregoing, neither the
Company, nor its Subsidiaries, nor Buyer shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith; and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i), Buyer shall be consulted
by the Company in connection with any such press release or other public
disclosure prior to its release). Without the prior written consent of Buyer
(which consent shall not be unreasonably withheld, delayed or conditioned),
Company shall not disclose the name of Buyer or its affiliates in any filing,
announcement, release or otherwise except in the 8-K Filing.
 
(i) Incurrence of Liens. So long as the Amended and Restated Promissory Note is
outstanding, the Company shall not, directly or indirectly, allow or suffer to
exist any Lien, other than Permitted Liens (as defined in the Amended and
Restated Promissory Note), upon any property or assets (including accounts and
contract rights) owned by the Company.
 
16

--------------------------------------------------------------------------------


 
(j) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
 
(k) Allocation of Purchase Price for Federal Income Tax Purposes. In accordance
with Treasury regulations Section 1.1273-2(h), the Company shall allocate the
Purchase Price between the Amended and Restated Promissory Note and the Yield
Enhancement Shares based upon their relative fair market value. In making such
allocation, the parties hereto shall agree, based upon the advice of their
financial advisors, upon the appropriate methodology to be used for determining
the relative fair market values of the Amended and Restated Promissory Note and
the Yield Enhancement Shares. For the avoidance of doubt, it is the intention of
each of the Buyer and the Company to treat the transactions consummated by this
Agreement as a new lending arrangement or as significantly modifying the
original transaction consummated pursuant to the Securities Purchase Agreement.
 
(l) No Short Sales Permitted. Beginning on the Closing Date and until such time
as the Amended and Restated Promissory Note has been fully repaid by the
Company, Buyer and its affiliates, whether foreign or domestic, will not,
directly or indirectly, effect or agree to effect any short sale (as defined in
Rule 200 of Regulation SHO under the Exchange Act), whether or not against the
box, establish any “put equivalent position” (as defined in Rule 16a-1(h) under
the Exchange Act) with respect to the Common Stock, borrow any shares of Common
Stock, or grant any other right (including, without limitation, any put or call
option) with respect to the Common Stock or with respect to any security that
includes, relates to or derived any significant part of its value from the
Common Stock or otherwise sought to hedge its position in the Common Stock or
other securities purchased pursuant to this Agreement.
 
(m) Pro Rata Participation.
 
(i)  As long as Buyer holds at least 1,000,000 shares of Common Stock of the
Company, the Company shall permit Buyer to purchase its pro rata share of New
Securities (as defined below) on terms and conditions that are equal to those
offered by the Company in a subsequent sale of New Securities after the date of
this Agreement. Buyer’s pro rata share, for purposes of this Section 4(m), is
equal to the ratio of (a) the number of shares of Common Stock owned by Buyer
immediately prior to the issuance of New Securities to (b) the total number of
shares of Common Stock outstanding. Buyer may assign its right of participation
hereunder to any person to which Buyer may transfer registration rights pursuant
to the terms of the Registration Rights Agreement. “New Securities” shall mean
any capital stock of the Company whether now authorized or not, and rights,
convertible securities, options or warrants to purchase such capital stock, and
securities of any type whatsoever that are, or may become, exercisable or
convertible into capital stock; provided that the term “New Securities” does not
include: (A) the Yield Enhancement Shares issued pursuant to this Agreement; (B)
shares of Common Stock and options, warrants or other rights to purchase Common
Stock issued to employees, officers or directors of, or consultants or advisors
to, the Company or any Subsidiary pursuant to restricted stock purchase
agreements, stock option plans or similar arrangements approved by the Board of
Directors; (C) securities issued pursuant to the conversion or exercise of any
convertible securities, options or warrants outstanding as of this date of this
Agreement; (D) securities issued pursuant to a qualified public offering; (E)
shares of Common Stock issued or issuable pursuant to the acquisition of another
corporation or entity by the Company by merger, purchase of substantially all of
the assets or other reorganization or to a joint venture agreement, provided,
that such issuances are approved by the Board of Directors of the Company; or
(F) shares of Common Stock issued or issuable to suppliers or third party
service providers in connection with the provision of goods or services pursuant
to transactions approved by the Board of Directors of the Company.
 
17

--------------------------------------------------------------------------------


 
(ii)  In the event the Company proposes to undertake an issuance of New
Securities, it shall give Buyer written notice of its intention, describing the
type of New Securities, and their price and the general terms upon which the
Company proposes to issue the same. Buyer shall have twenty (20) days after any
such notice is mailed or delivered to agree to purchase Buyer’s pro rata share
of such New Securities and to indicate whether such Buyer desires to exercise
its option for the price and upon the terms specified in the notice by giving
written notice to the Company, stating therein the quantity of New Securities to
be purchased.
 
(n) Corporate Existence. So long as Buyer beneficially owns any Securities, the
Company shall not be party to any Fundamental Transaction (as defined in the
Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes.



5.
TRANSFER AGENT INSTRUCTIONS.

 
(a) Registers. The Company’s transfer agent is Registrar and Transfer Company.
The Company’s transfer agent maintains a register for the Common Stock in which
it records the name and address of each Person in whose name the Common Stock
has been issued, and will keep such register open and available at all times
during business hours for inspection by Buyer or its legal representatives.
 
(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of Buyer or its
respective nominee(s), for the Yield Enhancement Shares in such amounts as
specified from time to time by Buyer to the Company in the form of Exhibit G
attached hereto (the “Irrevocable Transfer Agent Instructions”). The Company
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5(b), and stop transfer instructions to
give effect to Sections 2(j) and 2(k) hereof, will be given by the Company to
its transfer agent with respect to the Yield Enhancement Shares and that the
Yield Enhancement Shares shall otherwise be freely transferable (subject to
applicable federal and state securities laws) on the books and records of the
Company, as applicable, and to the extent provided in this Agreement and the
other Transaction Documents.  If Buyer effects a sale, assignment or transfer of
Yield Enhancement Shares in accordance with Sections 2(j) and 2(k), the Company
shall permit the transfer and shall promptly instruct its transfer agent to
issue one or more certificates or credit shares to the applicable balance
accounts at DTC in such name and in such denominations as specified by Buyer to
effect such sale, transfer or assignment (subject to applicable federal and
state securities laws).  In the event that such sale, assignment or transfer
involves Yield Enhancement Shares sold, assigned or transferred pursuant to an
effective registration statement or pursuant to Rule 144, the transfer agent
shall issue such Yield Enhancement Shares to Buyer, assignee or transferee, as
the case may be, without any restrictive legend. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to Buyer. 
 

6.
CONDITIONS TO THE COMPANY’S OBLIGATIONS.

 
(a) The obligations of the Company hereunder to issue the Amended and Restated
Promissory Note and to issue and sell the Yield Enhancement Shares to Buyer at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing Buyer with prior written notice thereof:
 
18

--------------------------------------------------------------------------------


 
(i) Buyer shall have executed each of the Transaction Documents to which it is a
party and delivered the same to the Company.
 
(ii) Buyer shall have instructed the Escrow Agent to deliver to the Company the
Purchase Price (less the amounts withheld by it pursuant to Section 4(g)) by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Company.
 
(iii) [Reserved].
 
(iv) The representations and warranties of Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and Buyer shall have performed, satisfied and complied
in all material respects with the covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by Buyer at or
prior to the Closing Date. Company shall have received certificates, executed by
an authorized representative of the Buyer, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
Buyer, in substantially the form attached hereto as Exhibit H.
 
(b) [Reserved].
 

7.
CONDITIONS TO BUYER’S OBLIGATIONS.

 
(a) The obligation of Buyer hereunder to waive the Event of Default under the
Amended and Restated Promissory Note, and to purchase the Yield Enhancement
Shares at the Closing, is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for Buyer’s sole benefit and may be waived by Buyer at any time in its sole
discretion by providing the Company with prior written notice thereof:
 
(i) The Company shall have executed and delivered to Buyer (A) each of the
Transaction Documents, (B) the Amended and Restated Promissory Note, and (C) the
stock certificates representing the Yield Enhancement Shares being purchased by
Buyer at the Closing pursuant to this Agreement.
 
(ii) [Reserved].
 
(iii) [Reserved].
 
(iv) [Reserved].
 
(v) [Reserved].
 
(vi) The Company shall have delivered to Buyer a copy of the Irrevocable
Transfer Agent Instructions attached hereto as Exhibit G, which instructions
shall have been delivered to and acknowledged in writing by the Company’s
transfer agent.
 
(vii) The Company shall have delivered to Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in such
entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date reasonably proximate to
the Closing Date.
 
19

--------------------------------------------------------------------------------


 
(viii) The Company shall have delivered to Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business, as of a date reasonably proximate to Closing Date.
 
(ix) The Company shall have delivered to Buyer a certificate evidencing, for
each of the Company’s Subsidiaries, its qualification as a foreign corporation
and good standing issued by the Secretary of State (or comparable office) of
each jurisdiction in which such Subsidiary conducts business, as of a date
reasonably proximate to Closing Date.
 
(x) [Reserved].
 
(xi) [Reserved].
 
(xii) The Company shall have delivered to Buyer a certificate, executed by the
Secretary of the Company and dated as of the Closing Date, in substantially the
form attached hereto as Exhibit M, as to (A) the resolutions consistent with
Section 3(b) as adopted by the Company’s Board of Directors, in a form
reasonably acceptable to Buyer, (B) the Company’s Articles of Incorporation and
(C) the Company’s Bylaws, each as in effect at the Closing.
 
(xiii) The Company shall have delivered to Buyer certificates, executed by the
Secretary (or comparable officer or manager) of each of the Company’s
Subsidiaries and dated as of the Closing Date, substantially in the form
attached hereto as Exhibit M, as to (A) the resolutions consistent with Section
3(b) as adopted by such Subsidiary’s Board of Directors (or other governing
body), in a form reasonably acceptable to Buyer, (B) such Subsidiary’s Articles
of Incorporation (or other formation documents) and (C) such Subsidiary’s Bylaws
(or other operating agreements), each as in effect at the Closing.
 
(xiv) The representations and warranties of the Company and its Subsidiaries
shall be true and correct as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specific
date), and the Company and its Subsidiaries shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.  Buyer shall have received
certificates, executed by the Chief Executive Officer (or duly authorized
officer or director for foreign Subsidiaries) of the Company and its
Subsidiaries, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by Buyer, substantially in the
form attached hereto as Exhibit N.
 
(xv) [Reserved].
 
(xvi) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.
 
(xvii) Each of the Subsidiaries shall have executed and delivered to Buyer this
Agreement.
 
(xviii) [Reserved].
 
(xix) [Reserved].
 
20

--------------------------------------------------------------------------------


 
(xx) [Reserved].
 
(xxi) [Reserved].
 
(xxii) [Reserved].
 
(xxiii) The Company shall have delivered to Buyer such other documents relating
to the transactions contemplated by this Agreement as Buyer or its counsel may
reasonably request.
 
(xxiv) There is a valid exemption under the 1933 Act regarding the offering and
sale of the Yield Enhancement Shares.
 
(xxv) [Reserved].
 
(xxvi) There have been no material adverse changes in the business condition
(financial or otherwise), earnings or properties of the Company.
 
(xxvii) There has been no material disruption in the market for Common Stock
(including, but not limited to, a material decrease in the trading price or
trading volume of the Common Stock) or the U.S. stock markets as a whole.
 
(b) [Reserved]. 
 

8.
TERMINATION. 

 
(a) Closing. In the event that the Closing shall not have occurred with respect
to Buyer on or before five business days from the date hereof due to the
Company’s or Buyer’s failure to satisfy the conditions set forth in Sections
6(a) and 7(a) above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.
 
(b) [Reserved].
 

9.
MISCELLANEOUS.

 
(a) Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
Delaware, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
 
21

--------------------------------------------------------------------------------


 
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between Buyer,
the Company, the Company’s Subsidiaries, and their affiliates and Persons acting
on their behalf with respect to the matters discussed herein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
and therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company, nor the Company’s Subsidiaries, nor Buyer makes
any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and Buyer.  No provision hereof may
be waived other than by an instrument in writing signed by the party against
whom enforcement is sought.  No such amendment shall be effective to the extent
that it applies to less than all of the holders of the applicable Securities
then outstanding. The Company has not, directly or indirectly, made any
agreements with Buyer relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents. Without limiting the foregoing, the Company confirms that, except as
set forth in this Agreement, Buyer has not made any commitment or promise or has
any other obligation to provide any financing to the Company or otherwise.
 
(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided that
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
 
If to the Company:    Atlas Technology Group, Inc.
2001 152nd Avenue NE
Redmond, Washington 98052
Attn: Peter B. Jacobson
Facsimile: (949) 723-0970
 
22

--------------------------------------------------------------------------------


 
With a copy (which shall not constitute notice) sent to:
 
Hughes & Luce, LLP
1717 Main Street, Suite 2800
Dallas, Texas 75201
Attn: I. Bobby Majumder, Partner
Facsimile: (214) 939-5849
 
If to Buyer:      West Coast Opportunity Fund, LLC
2151 Alessandro Drive, Suite 100
Ventura, CA 93001
Attn: Atticus Lowe, CFA
Facsimile: (805) 648-6488


With a copy (which shall not constitute notice) sent to:
 
McDermott Will & Emery LLP
340 Madison Avenue
New York, NY 10173
Attn: Stephen Older, Esq.
Meir A. Lewittes, Esq.
Facsimile: (212) 547-5444


or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clauses (i), (ii) or (iii) above, respectively.


(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
party may assign this Agreement without the prior written consent of the other
party, provided, however, that Buyer may assign some or all of its rights
hereunder in connection with the transfer of any of its Securities pursuant to
the terms contemplated herein without the consent of the Company.
 
(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and Buyer contained in Sections 2
and 3 and the agreements and covenants set forth in Sections 4, 5 and 9 shall
survive the Closing.
 
(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
23

--------------------------------------------------------------------------------


 
(k) Indemnification. Buyer agrees to indemnify, defend and hold harmless the
Company and its officers, directors, Subsidiaries and affiliates from and
against all damages, losses, costs and expenses (including reasonable attorneys'
fees) which Company may incur by reason of Buyer’s failure to fulfill any of the
terms or conditions of this Agreement, or by reason of any breach of the
representations and warranties made by Buyer herein. The Company hereby agrees
to indemnify, defend and hold harmless Buyer and its officers, directors,
subsidiaries and affiliates from and against all damages, losses, costs, and
expenses (including reasonable attorneys' fees) which Buyer may incur by reason
of the Company's failure to fulfill any of the terms or conditions of this
Agreement, or by reason of any breach of the representations and warranties made
by the Company herein.
 
(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m) Remedies. Buyer and each holder of the Securities shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. 
 
(n) Payment Set Aside. To the extent that the Company makes a payment or
payments to Buyer hereunder or pursuant to any of the other Transaction
Documents or Buyer enforces or exercises its rights hereunder or thereunder, and
such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration, the obligation or part thereof
originally intended to be satisfied, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or
setoff had not occurred.
 
[Signature Pages Follow]
 
24

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Buyer, the Company and the Subsidiaries have caused their
respective signature page to this Note Amendment and Securities Purchase
Agreement to be duly executed as of the date first written above.
 

  COMPANY:         ATLAS TECHNOLOGY GROUP, INC.         By: /s/ Peter B.
Jacobson   Name: Peter B. Jacobson   Title:  Chief Executive Officer

 

--------------------------------------------------------------------------------


 

  SUBSIDIARIES:         ATLAS TECHNOLOGY GROUP HOLDINGS LIMITED         By: /s/
B.S.P. Marra   Name: B.S.P. Marra   Title:  Director and Chief Financial Officer

 

  ATLAS TECHNOLOGY GROUP (NZ) LIMITED         By: /s/ B.S.P. Marra   Name:
B.S.P. Marra   Title: Director and Chief Financial Officer

 

  ATLAS TECHNOLOGY GROUP LIMITED          By:  /s/ B.S.P. Marra   Name: B.S.P.
Marra   Title: Director and Chief Financial Officer

 

  ATLAS TECHNOLOGY GROUP (US), INC.         By:  /s/ Peter B. Jacobson   Name:
Peter B. Jacobson   Title: President

 

 
ATLAS TECHNOLOGY GROUP CONSULTING INC.
       
By:
/s/ Michael T. Murphy   Name: Michael T. Murphy   Title: President

 

  BLIVE NETWORKS INC.        
By:
/s/ B.S.P. Marra  
Name:
B.S.P. Marra  
Title: 
Director and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

  BUYER:        
WEST COAST OPPORTUNITY FUND, LLC
        By:
/s/ Atticus Lowe
  Name:
Atticus Lowe
  Title: Chief Investment Officer

 

--------------------------------------------------------------------------------


 
EXHIBIT A


AMENDED AND RESTATED PROMISSORY NOTE
 

--------------------------------------------------------------------------------



EXHIBIT B


[RESERVED]
 

--------------------------------------------------------------------------------


 
EXHIBIT C


AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT
 

--------------------------------------------------------------------------------


 
EXHIBIT D


[RESERVED]
 

--------------------------------------------------------------------------------



EXHIBIT E


[RESERVED]
 

--------------------------------------------------------------------------------



EXHIBIT F


[RESERVED]
 

--------------------------------------------------------------------------------



EXHIBIT G
 
Atlas Technology Group, Inc.
2001 152nd Avenue NE
Redmond, Washington 98052


December 31, 2007


VIA EMAIL


FAUSTO RODRIGUEZ, Transfer Agent
Registrar and Transfer Company
10 Commerce Drive
Cranford, NJ 07016
800-866-1340 ext. 2509
908-497-2310 fax
frodriguez@ftco.com





 
Re:
Issuance of a total of 3,500,000 shares of common stock, par value $0.0004 per
share (“Common Stock”), of Atlas Technology Group, Inc., a Delaware corporation
(the “Company”), to West Coast Opportunity Fund, LLC, a Delaware limited
liability corporation (“West Coast”)

 
Dear Fausto:


Please accept this letter as my authorization to you to issue 3,500,000 shares
of Common Stock of the Company to West Coast as referenced above. You have
confirmed to me that you have received all other necessary documentation,
including opinion letter from our counsel, Kirkpatrick & Lockhart Preston Gates
Ellis LLP, in order to be able to complete the issuance of these shares.





 
Sincerely,
     
/s/ Peter B. Jacobson
     
Peter B. Jacobson,
 
Chief Executive Officer

 

--------------------------------------------------------------------------------



EXHIBIT H
 
CLOSING CERTIFICATE


Reference is made to the Note Amendment and Securities Purchase Agreement, dated
as of December 31, 2007 (the “Agreement”), by and among Atlas Technology Group,
inc. (f/k/a Tribeworks, Inc.), a Delaware corporation, (the “Company”); all of
its subsidiaries: Atlas Technology Group Holdings Limited, a Malta company (“ATG
Malta”), Atlas Technology Group (NZ) Limited, a New Zealand company (“ATG NZ”),
Atlas Technology Group Limited (f/k/a TakeCareofIT Limited), a Malta company
(“TakeCareofIT”), Atlas Technology Group (US), Inc., a Delaware corporation
(“ATG US”), Atlas Technology Group Consulting Inc., a Delaware corporation (“ATG
Consulting”), BLive Networks Inc., a British Columbia corporation (“BLive” and
collectively with ATG Malta, ATG NZ, TakeCarofIT, ATG US and ATG Consulting, the
“Subsidiaries”); and West Coast Opportunity Fund, LLC, a Delaware limited
liability company, (the “Buyer”). Capitalized terms used herein that are not
otherwise defined have the meanings ascribed to such terms in the
Agreement. This Closing Certificate is being delivered to satisfy the Closing
Deliveries set forth in Section 6(a)(iv) of the Agreement.
 
In connection with the Closing under the Agreement, the undersigned on behalf of
the Buyer hereby certifies as follows:
 
1. All representations and warranties of the Buyer contained in the Agreement
are true and correct in all respects as of the Closing.
 
2. The Buyer has performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Buyer at or prior to the Closing. 

 




[Remainder of this page intentionally left blank.]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this certificate to be
effective as of December 31, 2007.







 
WEST COAST OPPORTUNITY FUND, LLC
       
By:
/s/ Atticus Lowe
 
Name:
Atticus Lowe
 
Title:
Chief Investment Officer

 

--------------------------------------------------------------------------------



EXHIBIT I


[RESERVED]
 

--------------------------------------------------------------------------------



EXHIBIT J


[RESERVED]
 

--------------------------------------------------------------------------------



EXHIBIT K


[RESERVED]
 


--------------------------------------------------------------------------------



EXHIBIT L


[RESERVED]
 

--------------------------------------------------------------------------------



EXHIBIT M




SECRETARY’S CERTIFICATE
 
OF
 
ATLAS TECHNOLOGY GROUP, INC.
 
December 31, 2007
 
Reference is made to that certain Note Amendment & Securities Purchase Agreement
(the “Purchase Agreement”), dated as of December 31, 2007, by and among West
Coast Opportunity Fund, LLC, a Delaware limited liability company (the “Buyer”),
Atlas Technology Group, Inc., f/k/a Tribeworks, Inc., a Delaware corporation
(the “Company”), and all of the Company’s subsidiaries: Atlas Technology Group
Holdings Limited, a Malta company, Atlas Technology Group (NZ) Limited, a New
Zealand company, Atlas Technology Group Limited, f/k/a TakeCareofIT Limited, a
Malta company, Atlas Technology Group (US), Inc., a Delaware corporation (“ATG
US”), Atlas Technology Group Consulting, Inc., a Delaware corporation, and BLive
Networks, Inc., a British Columbia corporation (collectively, the
“Subsidiaries”). Capitalized terms used in this Certificate that are not
otherwise defined have the meanings ascribed to such terms in the Agreement.
This Secretary’s Certificate is being delivered to satisfy the conditions
precedent set forth in Section 7(A)(xii) of the Purchase Agreement.
 
I, B.S.P. Marra, hereby certify to Buyer, on behalf of the Company, that I am
the Secretary of the Company. I further certify to Buyer, on behalf of the
Company, that:
 
(a) Attached hereto as Exhibit A is a true and complete copy of the Articles of
Incorporation of the Company, and all amendments thereto as in effect on the
date hereof.
 
(b) Attached hereto as Exhibit B is a true and complete copy of the Bylaws of
the Company in effect on the date hereof.
 
(c) Attached hereto as Exhibit C is a true and complete copy of the Resolutions
of the Board of Directors of the Company approving the Agreement, the related
documents, all other agreements and documents contemplated thereby and the
consummation of the transactions contemplated thereby.
 
(d) Attached hereto as Exhibit D is a true and complete copy of the Certificate
of Existence and Good Standing of the Company.
 
(e) The persons listed below are duly qualified and acting officers of the
Company, have been authorized to sign on behalf of the Company, and as of the
date hereof, hold the offices specified with the Company, and the signature set
forth beside each person’s name is the true signature of that person.
 



--------------------------------------------------------------------------------


 
Name:
 
Title:
 
Signature:
 
Peter B. Jacobson
Chief Executive Officer
/s/ Peter B. Jacobson
     
B.S.P. Marra
Secretary
/s/ B.S.P. Marra

 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.] 



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have hereunto signed my name on behalf of the Company, as
of the date first set forth above.
 

       
ATLAS TECHNOLOGY GROUP, INC.
 
   
   
  By:  
/s/ B.S.P. Marra
 
 
Name:

--------------------------------------------------------------------------------

B.S.P. Marra   Title: Secretary

 

--------------------------------------------------------------------------------




EXHIBIT A


ARTICLES OF INCORPORATION



--------------------------------------------------------------------------------




EXHIBIT B


BYLAWS



--------------------------------------------------------------------------------




EXHIBIT C


RESOLUTIONS



--------------------------------------------------------------------------------




EXHIBIT D


CERTIFICATES OF EXISTENCE AND GOOD STANDING



--------------------------------------------------------------------------------


 
SECRETARY’S CERTIFICATE
 
OF
 
ATLAS TECHNOLOGY GROUP (US), INC.
 
December 31, 2007
 
Reference is made to that certain Note Amendment & Securities Purchase Agreement
(the “Purchase Agreement”), dated as of December 31, 2007, by and among West
Coast Opportunity Fund, LLC, a Delaware limited liability company (the “Buyer”),
Atlas Technology Group, Inc., f/k/a Tribeworks, Inc., a Delaware corporation
(“Atlas”), and all of Atlas’ subsidiaries: Atlas Technology Group Holdings
Limited, a Malta company, Atlas Technology Group (NZ) Limited, a New Zealand
company, Atlas Technology Group Limited, f/k/a TakeCareofIT Limited, a Malta
company, Atlas Technology Group (US), Inc., a Delaware corporation (the
“Company”), Atlas Technology Group Consulting, Inc., a Delaware corporation, and
BLive Networks, Inc., a British Columbia corporation (collectively, the
“Subsidiaries”). Capitalized terms used in this Certificate that are not
otherwise defined have the meanings ascribed to such terms in the Agreement.
This Secretary’s Certificate is being delivered to satisfy the conditions
precedent set forth in Section 7(a)(xii) of the Purchase Agreement.
 
I, Peter B. Jacobson, hereby certify to Buyer, on behalf of the Company, that I
am the Secretary of the Company. I further certify to Buyer, on behalf of the
Company, that:
 
(a) Attached hereto as Exhibit A is a true and complete copy of the Articles of
Incorporation of the Company, and all amendments thereto as in effect on the
date hereof.
 
(b) Attached hereto as Exhibit B is a true and complete copy of the Bylaws of
the Company in effect on the date hereof.
 
(c) Attached hereto as Exhibit C is a true and complete copy of the Certificate
of Existence and Good Standing of the Company.
 
(d) The persons listed below are duly qualified and acting officers of the
Company, have been authorized to sign on behalf of the Company, and as of the
date hereof, hold the offices specified with the Company, and the signature set
forth beside each person’s name is the true signature of that person.


 
Name:
 
Title:
 
Signature:
 
Peter B. Jacobson
 
Chief Executive Officer and
Secretary
 
/s/ Peter B. Jacobson
     
B.S.P. Marra
Chief Financial Officer
/s/ B.S.P. Marra

 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]. 



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have hereunto signed my name on behalf of the Company, as
of the date first set forth above.
 

       
ATLAS TECHNOLOGY GROUP (US), INC.
 
   
   
  By:   /s/ Peter B. Jacobson  
 
Name:

--------------------------------------------------------------------------------

Peter B. Jacobson   Title: Secretary




--------------------------------------------------------------------------------



EXHIBIT A


ARTICLES OF INCORPORATION



--------------------------------------------------------------------------------




EXHIBIT B


BYLAWS



--------------------------------------------------------------------------------




EXHIBIT C


CERTIFICATE OF EXISTENCE AND GOOD STANDING



--------------------------------------------------------------------------------


 
SECRETARY’S CERTIFICATE
 
OF
 
ATLAS TECHNOLOGY GROUP CONSULTING, INC.
 
December 31, 2007
 
Reference is made to that certain Note Amendment & Securities Purchase Agreement
(the “Purchase Agreement”), dated as of December 31, 2007, by and among West
Coast Opportunity Fund, LLC, a Delaware limited liability company (the “Buyer”),
Atlas Technology Group, Inc., f/k/a Tribeworks, Inc., a Delaware corporation
(“Atlas”), and all of Atlas’ subsidiaries: Atlas Technology Group Holdings
Limited, a Malta company, Atlas Technology Group (NZ) Limited, a New Zealand
company, Atlas Technology Group Limited, f/k/a TakeCareofIT Limited, a Malta
company, Atlas Technology Group (US), Inc., a Delaware corporation, Atlas
Technology Group Consulting, Inc., a Delaware corporation (the “Company”), and
BLive Networks, Inc., a British Columbia corporation (collectively, the
“Subsidiaries”). Capitalized terms used in this Certificate that are not
otherwise defined have the meanings ascribed to such terms in the Agreement.
This Secretary’s Certificate is being delivered to satisfy the conditions
precedent set forth in Section 7(a)(xii) of the Purchase Agreement.
 
I, B.S.P. Marra, hereby certify to Buyer, on behalf of the Company, that I am
the Secretary of the Company. I further certify to Buyer, on behalf of the
Company, that:
 
(a) Attached hereto as Exhibit A is a true and complete copy of the Articles of
Incorporation of the Company, and all amendments thereto as in effect on the
date hereof.
 
(b) Attached hereto as Exhibit B is a true and complete copy of the Bylaws of
the Company in effect on the date hereof.
 
(c) Attached hereto as Exhibit C is a true and complete copy of the Certificate
of Existence and Good Standing of the Company.
 
(d) The persons listed below are duly qualified and acting officers of the
Company, have been authorized to sign on behalf of the Company, and as of the
date hereof, hold the offices specified with the Company, and the signature set
forth beside each person’s name is the true signature of that person.
 
Name:
 
Title:
 
Signature:
 
Michael T. Murphy
President and Chief Executive Officer
/s/ Michael T. Murphy
     
B.S.P. Marra
Secretary
/s/ B.S.P. Marra



[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]. 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have hereunto signed my name on behalf of the Company, as
of the date first set forth above.


 

       
ATLAS TECHNOLOGY GROUP CONSULTING, INC.
 
   
   
  By:   /s/ B.S.P. Marra  
 
Name:

--------------------------------------------------------------------------------

B.S.P. Marra   Title: Secretary




--------------------------------------------------------------------------------



EXHIBIT A


ARTICLES OF INCORPORATION


--------------------------------------------------------------------------------



EXHIBIT B


BYLAWS


--------------------------------------------------------------------------------



EXHIBIT C


CERTIFICATE OF EXISTENCE AND GOOD STANDING


--------------------------------------------------------------------------------





DIRECTOR’S CERTIFICATE
 
OF
 
ATLAS TECHNOLOGY GROUP HOLDINGS LIMITED
 
December 31, 2007
 
Reference is made to that certain Note Amendment & Securities Purchase Agreement
(the “Purchase Agreement”), dated as of December 31, 2007, by and among West
Coast Opportunity Fund, LLC, a Delaware limited liability company (the “Buyer”),
Atlas Technology Group, Inc., f/k/a Tribeworks, Inc., a Delaware corporation
(“Atlas”), and all of Atlas’ subsidiaries: Atlas Technology Group Holdings
Limited, a Malta company (the “Company”), Atlas Technology Group (NZ) Limited, a
New Zealand company, Atlas Technology Group Limited, f/k/a TakeCareofIT Limited,
a Malta company, Atlas Technology Group (US), Inc., a Delaware corporation (“ATG
US”), Atlas Technology Group Consulting, Inc., a Delaware corporation, and BLive
Networks, Inc., a British Columbia corporation (collectively, the
“Subsidiaries”). Capitalized terms used in this Certificate that are not
otherwise defined have the meanings ascribed to such terms in the Agreement.
This Secretary’s Certificate is being delivered to satisfy the conditions
precedent set forth in Section 7(a)(xii) of the Purchase Agreement.
 
I, B.S.P. Marra, hereby certify to Buyer, on behalf of the Company, that I am
the duly elected and appointed Director of the Company. I further certify to
Buyer, on behalf of the Company, that:
 
(a) Attached hereto as Exhibit A is a true and complete copy of the Memorandum
of Association of the Company, and all amendments thereto as in effect on the
date hereof.
 
(b) Attached hereto as Exhibit B is a true and complete copy of the Certificate
of Existence and Good Standing of the Company.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]. 




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have hereunto signed my name on behalf of the Company, as
of the date first set forth above.
 

       
ATLAS TECHNOLOGY GROUP HOLDINGS LIMITED
 
   
   
  By:   /s/ B.S.P. Marra  
 
Name:

--------------------------------------------------------------------------------

B.S.P. Marra   Title: Director




--------------------------------------------------------------------------------


 
EXHIBIT A


MEMORANDUM OF ASSOCIATION


--------------------------------------------------------------------------------



EXHIBIT B


CERTIFICATE OF EXISTENCE AND GOOD STANDING


--------------------------------------------------------------------------------



DIRECTOR’S CERTIFICATE
 
OF
 
ATLAS TECHNOLOGY GROUP (NZ) LIMITED
 
December 31, 2007
 
Reference is made to that certain Note Amendment & Securities Purchase Agreement
(the “Purchase Agreement”), dated as of December 31, 2007, by and among West
Coast Opportunity Fund, LLC, a Delaware limited liability company (the “Buyer”),
Atlas Technology Group, Inc., f/k/a Tribeworks, Inc., a Delaware corporation
(“Atlas”), and all of Atlas’ subsidiaries: Atlas Technology Group Holdings
Limited, a Malta company, Atlas Technology Group (NZ) Limited, a New Zealand
company (the “Company”), Atlas Technology Group Limited, f/k/a TakeCareofIT
Limited, a Malta company, Atlas Technology Group (US), Inc., a Delaware
corporation (“ATG US”), Atlas Technology Group Consulting, Inc., a Delaware
corporation, and BLive Networks, Inc., a British Columbia corporation
(collectively, the “Subsidiaries”). Capitalized terms used in this Certificate
that are not otherwise defined have the meanings ascribed to such terms in the
Agreement. This Director’s Certificate is being delivered to satisfy the
conditions precedent set forth in Section 7(a)(xii) of the Purchase Agreement.
 
I, B.S.P. Marra, hereby certify to Buyer, on behalf of the Company, that I am
the duly elected and appointed Director of the Company. I further certify to
Buyer, on behalf of the Company, that:
 
(a) Attached hereto as Exhibit A is a true and complete copy of the Certificate
of Incorporation of the Company, and all amendments thereto as in effect on the
date hereof.
 
(b) Attached hereto as Exhibit B is a true and complete copy of the Certificate
of Existence and Good Standing of the Company.
 


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]. 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have hereunto signed my name on behalf of the Company, as
of the date first set forth above.
 

       
ATLAS TECHNOLOGY GROUP (NZ) LIMITED
 
   
   
  By:   /s/ B.S.P. Marra  
 
Name:

--------------------------------------------------------------------------------

B.S.P. Marra   Title: Director




--------------------------------------------------------------------------------


 
EXHIBIT A


CERTIFICATE OF INCORPORATION


--------------------------------------------------------------------------------



EXHIBIT B


CERTIFICATE OF EXISTENCE AND GOOD STANDING


--------------------------------------------------------------------------------



DIRECTOR’S CERTIFICATE
 
OF
 
ATLAS TECHNOLOGY GROUP LIMITED
 
December 31, 2007
 
Reference is made to that certain Note Amendment & Securities Purchase Agreement
(the “Purchase Agreement”), dated as of December 31, 2007, by and among West
Coast Opportunity Fund, LLC, a Delaware limited liability company (the “Buyer”),
Atlas Technology Group, Inc., f/k/a Tribeworks, Inc., a Delaware corporation
(“Atlas”), and all of Atlas’ subsidiaries: Atlas Technology Group Holdings
Limited, a Malta company, Atlas Technology Group (NZ) Limited, a New Zealand
company, Atlas Technology Group Limited, f/k/a TakeCareofIT Limited, a Malta
company (the “Company”), Atlas Technology Group (US), Inc., a Delaware
corporation (“ATG US”), Atlas Technology Group Consulting, Inc., a Delaware
corporation, and BLive Networks, Inc., a British Columbia corporation
(collectively, the “Subsidiaries”). Capitalized terms used in this Certificate
that are not otherwise defined have the meanings ascribed to such terms in the
Agreement. This Certificate is being delivered to satisfy the conditions
precedent set forth in Section 7(a)(xii) of the Purchase Agreement.
 
I, B.S.P. Marra, hereby certify to Buyer, on behalf of the Company, that I am
the duly elected and appointed Director of the Company. I further certify to
Buyer, on behalf of the Company, that:
 
(a) Attached hereto as Exhibit A is a true and complete copy of the Memorandum
of Association of the Company, and all amendments thereto as in effect on the
date hereof.
 
(b) Attached hereto as Exhibit B is a true and complete copy of the Certificate
of Existence and Good Standing of the Company.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]. 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have hereunto signed my name on behalf of the Company, as
of the date first set forth above.
 

       
ATLAS TECHNOLOGY GROUP LIMITED
 
   
   
  By:   /s/ B.S.P. Marra  
 
Name:

--------------------------------------------------------------------------------

B.S.P. Marra   Title: Director

 

--------------------------------------------------------------------------------



EXHIBIT A


MEMORANDUM OF ASSOCIATION


--------------------------------------------------------------------------------



EXHIBIT B


CERTIFICATE OF EXISTENCE AND GOOD STANDING


--------------------------------------------------------------------------------




OFFICER’S CERTIFICATE
 
OF
 
BLIVE NETWORKS, INC.
 
December 31, 2007
 
Reference is made to that certain Note Amendment & Securities Purchase Agreement
(the “Purchase Agreement”), dated as of December 31, 2007, by and among West
Coast Opportunity Fund, LLC, a Delaware limited liability company (the “Buyer”),
Atlas Technology Group, Inc., f/k/a Tribeworks, Inc., a Delaware corporation
(“Atlas”), and all of Atlas’ subsidiaries: Atlas Technology Group Holdings
Limited, a Malta company, Atlas Technology Group (NZ) Limited, a New Zealand
company, Atlas Technology Group Limited, f/k/a TakeCareofIT Limited, a Malta
company, Atlas Technology Group (US), Inc., a Delaware corporation, Atlas
Technology Group Consulting, Inc., a Delaware corporation, and BLive Networks,
Inc., a British Columbia corporation (the “Company”) (collectively, the
“Subsidiaries”).  Capitalized terms used in this Certificate that are not
otherwise defined have the meanings ascribed to such terms in the Agreement.
This Officer’s Certificate is being delivered to satisfy the conditions
precedent set forth in Section 7(a)(xii) of the Purchase Agreement.
 
I, B.S.P. Marra, hereby certify to Buyer, on behalf of the Company, that I am
the duly elected and appointed Officer of the Company. I further certify to
Buyer, on behalf of the Company, that:
 
(a) Attached hereto as Exhibit A is a true and complete copy of the Articles of
the Company in effect on the date hereof.
 
(b) Attached hereto as Exhibit B is a true and complete copy of the Certificate
of Existence and Good Standing of the Company.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]. 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have hereunto signed my name on behalf of the Company, as
of the date first set forth above.


 

       
BLIVE NETWORKS, INC.
 
   
   
  By:   /s/ B.S.P. Marra  
 
Name:

--------------------------------------------------------------------------------

B.S.P. Marra   Title: Officer


--------------------------------------------------------------------------------



EXHIBIT A


ARTICLES


--------------------------------------------------------------------------------



EXHIBIT B


CERTIFICATE OF EXISTENCE AND GOOD STANDING


--------------------------------------------------------------------------------


 
EXHIBIT N
 
CLOSING CERTIFICATE


Reference is made to the Note Amendment and Securities Purchase Agreement, dated
as of December 31, 2007 (the “Agreement”), by and among Atlas Technology Group,
inc. (f/k/a Tribeworks, Inc.), a Delaware corporation, (the “Company”), all of
the Company’s subsidiaries: Atlas Technology Group Holdings Limited, a Malta
company, Atlas Technology Group (NZ) Limited, a New Zealand company, Atlas
Technology Group Limited (f/k/a TakeCareofIT Limited), a Malta company, Atlas
Technology Group (US), Inc., a Delaware corporation, Atlas Technology Group
Consulting Inc., a Delaware corporation, and BLive Networks Inc., a British
Columbia corporation (collectively, the “Subsidiaries”), and West Coast
Opportunity Fund, LLC, a Delaware limited liability company, (the “Buyer”).
Capitalized terms used herein that are not otherwise defined have the meanings
ascribed to such terms in the Agreement. This Closing Certificate is being
delivered to satisfy the Closing Deliveries set forth in Section 7(a)(xiv) of
the Agreement.
 
In connection with the Closing under the Agreement, the undersigned on behalf of
the Buyer hereby certifies as follows:
 
1. All representations and warranties of the Company and its Subsidiaries
contained in the Agreement are true and correct in all respects as of the
Closing Date.
 
2. The Company has performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Buyer at or prior to the Closing. 
 
3. The Buyer has received certificates, executed by the Chief Executive Officer
(or duly authorized officer or director for foreign Subsidiaries) of the Company
and its Subsidiaries, dated as of the Closing Date, certifying those matters
required to be certified under the Agreement and such other matters as
reasonably requested by the Buyer.
 


 


[Remainder of this page intentionally left blank.]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this certificate to be
effective as of December 31, 2007.

 

 
ATLAS TECHNOLOGY GROUP, INC.
           
By:
/s/ Peter B. Jacobson
   
Name:
Peter B. Jacobson
   
Title:
Chief Executive Officer
 





--------------------------------------------------------------------------------


 
EXHIBIT O


[RESERVED]
 

--------------------------------------------------------------------------------



EXHIBIT P


[RESERVED]



--------------------------------------------------------------------------------



EXHIBIT Q


[RESERVED]
 

--------------------------------------------------------------------------------


 